Citation Nr: 1221035	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  05-39 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected scar residuals of the left inguinal hernia repair.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities.  

3.  Whether a substantive appeal (VA Form 9 or equivalent) was timely filed in response to an May 2010 statement of the case (SOC) denying a claim of entitlement to service connection for left varicocele.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1978.  He also had confirmed service in the Air National Guard (including periods of active duty for training and inactive duty for training) from September 1980 to November 1998. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for a scar, left inguinal hernia repair residuals and assigned an initial noncompensable rating, effective from March 29, 2001.  During the pendency of this appeal, the RO issued another rating decision in May 2010.  In that decision, the RO increased the initial noncompensable rating to 10 percent for the scar, left inguinal hernia repair residuals, effective March 29, 2001, the date of the claim.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Meanwhile, service connection for a left varicocele was denied in a June 2006 rating decision.  The Veteran submitted a timely Notice of Disagreement, which was received at the RO in June 2006.  In May 2010, the RO issued a Statement of the Case (SOC) addressing the issue; however, the Veteran's substantive appeal to the Board was not received until August 2010.  In November 2010 correspondence to the Veteran, the Board addressed the issue of timeliness of the substantive appeal as it pertained to the issue of entitlement to service connection for left varicocele.  
The Veteran responded that same month indicating his disagreement with the Board's determination with regard to timeliness.  

In March 2009 the Veteran appeared at the Atlanta RO and testified by videoconference before the undersigned Veterans Law Judge sitting in Washington, D.C.  The transcript of that hearing is of record.  

In correspondence dated in December 2005 the Veteran stated a claim for total disability based on individual unemployability (TDIU). This claim, which has not been adjudicated, is referred back to the RO for appropriate action.  A TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, however, the Veteran raises the issue in the context of both service-connected and non-service-connected disabilities; thus, the proper action here is to refer the issue to the RO for adjudication in the first instance, and not remand as part of the increased rating claim.

In addition, the Veteran has submitted claims of service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), as well as claims of service connection for heart disease and peripheral neuropathy.  Finally, the Veteran has requested to reopen previously denied claims of service connection for diabetes mellitus, type II and hypertension, to include claims of service connection for disabilities secondary to the diabetes, such as diabetic retinopathy and erectile dysfunction, for example.  See statements dated in May 2007, January 2011 and July 2011.  The RO issued a rating decision in February 2008 which denied claims of service connection for high cholesterol, peripheral neuropathy of all four extremities, and carpal tunnel syndrome.  In a July 2008 statement, the Veteran indicated his disagreement with the February 2008 rating decision only with regard to the denial of service connection for peripheral neuropathy of all extremities.  

In an April 2009 Board decision, the claims to reopen previously denied claims of service connection for diabetes mellitus and hypertension were dismissed as withdrawn.  The Veteran has since asserted that the claims should be reopened, accordingly, these new claims are also referred to the AOJ for appropriate action.  

The claim of service connection for peripheral neuropathy of the upper right and left, and the lower right and left extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service-connected scar residuals of a left inguinal hernia repair are manifested by a 4-inch scar that is tender and painful on examination; but not a recurrent hernia.

2.  On June 27, 2006, the Veteran was provided notice of a June 2006 rating decision that denied service connection for a left varicocele.

3.  A June 2006 statement from the Veteran was accepted as a notice of disagreement with the June 2006 denial of service connection for a left varicocele.

4.  On May 17, 2010, the RO mailed the Veteran a statement of case (SOC) addressing the issue of entitlement to service connection for a left varicocele.  The attached cover letter informed the Veteran that he had 60 days in which to file a substantive appeal. 

5.  The Veteran did not file a timely substantive appeal as to the issue addressed in the May 2010 SOC.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected scar residuals of a left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2001, 2002 & 2009).

2..  The Veteran did not file a timely substantive appeal in response to a May 2010 SOC that confirmed a June 2008 rating decision's denial of entitlement to service connection for a left varicocele.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200 , 20.202, 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in April 2002.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim and the relative duties of VA and the claimant to obtain evidence.  

With regard to the underlying service connection claim involving the hernia residuals with scar, the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection; however, the underlying service connection claim was granted, and therefore any defect with regard to the pre-adjudicatory notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided the Veteran with a subsequent duty-to-assist letters in March 2006, May 2009 and September 2009 that specifically provided notice of how the VA assigns initial ratings and effective dates for any grant of service connection, in compliance with the holding in Dingess.  The September 2009 notice letter was followed with a May 2010 Supplemental Statement of the Case (SSOC).  

Moreover, the notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran's claim was remanded to assure that the most up-to-date medical assessment was obtained from a VA examiner.  On remand, the Veteran was examined in September 2009; however, because the Veteran had submitted additional claims, the case was held up at the RO for a lengthy period of time, so before the case was sent back to the Board, the RO afforded the Veteran another VA examination in May 2011 to be sure that the scar was accurately rated before returning the case to the Board.  The examination reports are adequate as they were based on physical examination of the Veteran and as sufficient information was provided in the examination reports such that the Board can render an informed determination.

With regard to the Board's April 2009 remand, the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  VA treatment records dating from August 24, 2005 were added to the record, a statement of the case was issued concerning the claim for service connection for a left varicocele, and an examination was performed in September 2009 that was based on a review of the claims folder and that provided information concerning the size of the scar, tenderness of the scar, functional limitations, noted the surrounding skin was normal, described whether the scar was deep or superficial, and whether the inguinal hernia had recurred.  While it is unclear whether the April 2011 examiner had the claims folder, any failure to review the file was not prejudicial.  The examiner examined the scar and provided information concerning the size of the scar, painful nature of the superficial scar, lack of skin breakdown, and that the scar did not limit motion or function.  Accordingly, VA substantially complied with the remand directives.  

After the case was returned to the Board, the RO sent a "temporary file" to the Board to be included as part of the Veteran's claims file.  This temporary file contained additional records which had not yet been reviewed by the Agency of Original Jurisdiction, including VA examination reports and private examination reports, as well as correspondence from the Veteran and VA outpatient records.  In a statement received at the Board in March 2012, the Veteran indicated, by checking the appropriate box, that he waived his right to have the case remanded to the AOJ for review of the additional evidence that was submitted in his appeal, acknowledging that the Board may, in considering the newly submitted evidence in the first instance, deny his appeal.  He specifically requested that the Board proceed with the adjudication of his appeal.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The question of whether the Veteran's submitted a timely substantive appeal following the issuance of the May 2010 Statement of the Case (SOC) addressing the issue of entitlement to service connection for left varicocele is a jurisdictional matter.  The issue of timeliness is governed by the interpretation of law.  In such a case, VAs duty-to-assist and notify the Veteran with respect to his claims pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Veteran has been properly notified of the jurisdictional problem and he has been afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

II.  Increased Rating - Left Inguinal Hernia with Scar

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West 12 Vet. App. 119, 126 (1999).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

Scars, as a type of a skin disability, are addressed under 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805.  Diagnostic Codes 7800 through 7805 provide that scars are to be rated according to the location, type, characteristics, or, if none of the specific criteria apply, according to limitation of function of the affected part.  During the pendency of this appeal, the criteria for evaluation of scars were changed.  The RO has evaluated the Veteran's disability under the applicable revisions, as well as the prior regulations.  A November 2005 SOC and a May 2010 SSOC addressed the different changes in the regulations.  As such, there is no prejudice to the Veteran in the Board reviewing this claim under the various regulations in effect throughout the pendency of the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to August 30, 2002, superficial, poorly nourished scars with repeated ulceration were entitled to a maximum 10 percent evaluation.  38 C.F.R. § 4.118, DC 7803.  A superficial scar that was tender and painful on objective demonstration was entitled to a maximum 10 percent evaluation.  38 C.F.R. § 4.118, DC 7804.  A scar that was otherwise causative of limitation of motion of function of the affected part was to be rated under the applicable limitation of motion criteria.  38 C.F.R. § 4.118, DC 7805.  

Effective August 30, 2002, scars, in areas other than the head, face, or neck that are deep or that cause limited motion warrant ratings higher than 10 percent, if they are at least 12 square inches.  38 C.F.R. § 4.118, DC 7801.  Scars, other than the head, face or neck that are superficial and that do not cause limited motion warrant a maximum 10 percent evaluation if the area or areas are 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802.  Diagnostic Code 7803 was amended to provide a 10 percent rating for superficial, unstable scars.  Diagnostic Code 7804 was amended to provide a maximum 10 percent evaluation for a superficial scar that is painful on examination.  DC 7805 remained unchanged.  

The regulations pertaining to scars were recently amended.  See 73 Fed. Reg. 54710 (October 23, 2008).  The RO has applied the criteria in the May 2010 SSOC.  Accordingly, those criteria are applicable to his claim.  The pertinent amendments to the criteria include Diagnostic Code 7804 which allows for a 10 percent rating for one or two scars that are unstable or painful.  A rating of 20 percent is assigned for three or four scars that are unstable or painful.  A maximum 30 percent rating is warranted under the current version of Diagnostic Code 7804 for five or more scars that are unstable to painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Under Note (2), if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  

Under the revised version of 38 C.F.R. § 4.118, Diagnostic Code 7805, for scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, the regulation directs to evaluate any disabling effect(s) not considered in a rating provided under diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).  

The Veteran seeks an initial rating in excess of 10 percent for his service-connected residuals of a left inguinal hernia repair, including scar.  In this matter, the question for consideration is the propriety of the initial evaluation assigned.  

The evidence of record includes the Veteran's service treatment records and VA and post-service VA records.  Service treatment records show the Veteran underwent surgical repair of a left inguinal hernia in 1978.  An October 1986 report of medical examination and report of medical history indicated that he had a four inch surgical scar in the left lower quadrant that was well healed and that did not have any sequelae.  Reports of medical examination dated in August 1991 and July 1996 shows that the Veteran was status post left inguinal hernia repair and that he was well healed with no sequelae/symptoms.  The presence of a nine centimeter scar was noted.  

A VA outpatient treatment record dated in July 2003 shows a complaint of occasional discomfort in the left inguinal area, especially when lifting heavy objects.  On objective examination, mild tenderness was present in the left groin.  No hernia was noted.  A pelvic sonogram conducted in August 2003 showed a history of left inguinal pain for the past two months.  The clinical impression was 'no evidence of hernia on Valsalva and relaxed views.'

An April 2008 private medical report from Dr. T.T., MD notes that the Veteran was treated for complaints of left groin pain.  The report notes that the Veteran had increased left groin pain over the prior year and possible swelling in the left groin.  The pain, which was described as stinging in nature, was exacerbated with lifting and bowel movements.  The Veteran also reported a feeling of fullness which was alleviated by lying recumbent and made worse with being up on his feet throughout the day and with lifting and exertion.  Dr. T.T. specifically indicated that the Veteran did not have a recurrent hernia, but did have continued varicocele evident by the collection of worm like tubal structures consistent with such.  

During his March 2009 Board hearing, the Veteran testified that he experienced some discomfort at the site of the hernia surgery.  He testified that the scar was painful with lifting or using, and was tender to the touch.  He also testified that he was scheduled for a CT scan to determine if his hernia was recurring.  In various written statements submitted in support of his claim, the Veteran also reported constant pain on palpation of his left inguinal scar.  He also noted pain with bending and lifting objects over 25 pounds.  

An April 2009 computerized tomography (CT) of the abdomen and pelvis indicated with regard to the abdomen a prominence of the retrocrural regions and a minimal amount of fluid adjacent to a portion of the liver.  With regard to the pelvis, the findings revealed that the bowel extended almost to the right inguinal ring.  There was no bowel seen in the left inguinal ring although the radiologist indicated that there was some soft tissue density in the region that should be correlated with a clinical evaluation.  There was no large mass or lymphadenopathy otherwise identified.  

At a VA examination in September 2009, the examiner indicated review of the claims file and noted surgical repair of a left inguinal hernia in 1978.  The Veteran reported that the surgery site has been mildly tender to the touch and in the last 5 years he has had intermittent discomfort with activities such as lifting, Valsalva, or with stretching of the torso.  He reportedly took no medications and did not use a truss support for the discomfort.  On physical examination, no left inguinal hernia was evident on palpation, directly or indirectly.  A left inguinal scar was straight and measured 12 centimeter (cm) in length by 1 millimeter (mm) in width.  The scar was well-healed, slightly hypopigmented, firm, mildly tender to touch, and palpable with elevation.  It was not fixed or retracted.  The surrounding skin was normal, but there was discomfort on palpation for about 1 cm on either side of the scar.  There was no keloid formation and the scar was superficial in appearance.  It was not disfiguring.  

The examiner noted that the left inguinal hernia discovered in service had not recurred based on the current clinical examination, and the private CT and sonographic examinations performed in April 2009.  The examiner also stated that the Veteran had a very well-healed and highly favorable surgical scar.  The mild discomfort was, according to the examiner, a normal outcome/residual.  The functional impact, per the Veteran, was reduction in amount of time engaging in recreational sports.  However, from a medical standpoint, there was not contraindication to normal or as-desired sports activity participation.  The examiner's overall clinical assessment was status-post left inguinal herniorrhaphyy and spermatic vein ligation in 1978 with no demonstrated recurrence of the hernia; remaining left varicocele; and scar residual.  The scar residual was associated with intermittent mild discomfort with the only limitation being on participation in recreational sporting activity.

A VA examination in May 2011 confirmed the findings from the September 2009 examination.  More specifically, the examiner noted that the Veteran's left hernia repair scar caused symptoms of pain.  The Veteran did not experience skin breakdown.  The Veteran's limitations include being careful when lifting and straining.  On examination, there was a scar on the anterior side of the trunk precisely located at the left inguinal area.  The scar was linear and measured 4 cm by .5 cm.  The scar was painful on examination.  There was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation was absent.  Edema was absent.  There was no keloid formation.  The scar was not disfiguring.  The scar did not limit the claimant's motion. And there was no limitation of function due to the scar.  Objectively, there was a tender scar found on examination.  

The Veteran's service-connected scar is presently assigned a 10 percent rating under 38 C.F.R. § 4.118, DC 7804 (2011).  Based upon application of the facts to the regulations governing scars, an initial disability rating in excess of 10 percent is not warranted.  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).

Under both the old and revised schedule of ratings, a superficial scar that is tender and painful on objective demonstration is entitled to a maximum 10 percent evaluation.  Throughout the appeal, the Veteran has maintained that his scar causes discomfort and has been painful when palpated.  The Veteran has is competent to give evidence about current symptoms and what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's statements regarding the severity of his condition are supported by the competent medical evidence of record.  The Veteran is currently in receipt of the maximum evaluation possible for his superficial and painful left inguinal residual scar, and a higher rating is not warranted based on these symptoms.

No higher evaluations can be assigned pursuant to any other potentially applicable diagnostic code.  See Butts v. Brown, 5 Vet. App. at 539 (1993).  Diagnostic Codes 7800 and 7801, which could potentially provide higher ratings, are not applicable in this case because under the criteria in effect in 2001, the service-connected disability does not involve a scar of the head, face, or neck or a third degree burn scar.  Under the criteria in effect in 2002 and 2008, the Veteran's left inguinal residual scar is not located on his face, head or neck (DC 7800), nor is it deep, nor does it exceed 6 inches (DC 7801).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 (in effect both prior to, and after 2002).  The examination reports indicate that the scar is superficial and does not exceed 6 inches.  An evaluation, under the criteria in effect in 2001 for Diagnostic Code 7803, is also not warranted as the evidence does not show the scar is poorly nourished with repeated ulceration.  Under the criteria in effect in 2002, a superficial, unstable scar is required for a 10 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803 (in effect in 2002).  The evidence does not show that the scar is unstable.  The Veteran is currently assigned a 10 percent evaluation for his scar under Diagnostic Code 7804.  A higher rating under the revised version of Diagnostic Code 7804, currently in effect is not applicable because no more than one scar is involved.  Under the old criteria, a maximum 10 percent evaluation is allowed by Diagnostic Code 7804.

The Veteran asserted in the substantive appeal that his disability warrants a 30 percent evaluation pursuant to Diagnostic Code 7338 pertaining to inguinal hernias.  However, those criteria are not applicable as the evidence does not show a recurrence of the hernia since the operation in 1978.    

The Schedule includes a specific diagnostic code for rating inguinal hernias.  Under Diagnostic Code 7338, a 0 percent rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or is not operated, but remediable.  A 10 percent rating is assigned when the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is assigned when the inguinal hernia is small, postoperative, recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is assigned where the inguinal hernia is large, postoperative, and recurrent, and is not well supported under ordinary conditions and is not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).

While the Veteran is competent to report that he has symptoms of pain, to include on straining and lifting, he is not competent as a lay person to diagnose a hernia, as this is beyond the competence of a lay person to observe, and the medical evidence does not show recurrence of the hernia.  

The appropriateness of "staged ratings" has been considered in this appeal pursuant to Fenderson v. West 12 Vet. App. 119, 126 (1999).  In this case, however, at no time during this appeal have the service-connected left inguinal hernia repair residuals been more disabling than as currently rated.

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for the disability.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, as discussed above, with the established criteria found in the rating schedule for scars and hernia disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran has reported pain and a painful scar is objectively shown on examination.  

In short, there is nothing in the record to indicate that this service-connected left inguinal hernia residuals including scar causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  As such, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Timeliness of Substantive Appeal

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200 (2011).

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information. See 38 C.F.R. § 20.202 (2011).  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 (2011).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2011).  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31 (2011), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. §§ 20.303(b), 20.304 (2011).

When the Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305, 20.306.

The United States Court of Appeals for Veterans Claims (Court) has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a notice of disagreement and formal appeal.  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3) , questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97   (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  See also Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).

In this case, the RO issued a rating decision in June 2006 whereby the Veteran's claim of service connection for a left varicocele was denied.  On June 27, 2006, the Veteran was provided notice of the June 2006 rating decision that denied service connection for a left varicocele.

A June 2006 statement from the Veteran was accepted as a notice of disagreement with the June 2006 denial of service connection for a left varicocele.  See also the Veteran's July 2007 disagreement with the rating decision.

The RO did not initiate any further action until the Board's April 2009 remand pointed out that the Veteran had disagreed with the June 2006 rating decision with respect to its denial of service connection for left varicocele.  The Board directed the RO to issue the Veteran a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the failure to issue a statement of the case is a procedural defect requiring remand).  

On May 17, 2010, the RO mailed the Veteran a statement of case (SOC) addressing the issue of entitlement to service connection for a left varicocele.  The attached cover letter informed the Veteran that he had 60 days in which to file a substantive appeal.  In August 2010, the Veteran submitted additional documents to VA.  The documents consist of a packet of information that came in an envelope that was post marked August 20, 2010.  The packet contains a VA Form 9, substantive appeal to the Board that is dated by the Veteran June 2010, but the post mark date is August 20, 2010.  The date VA received the appeal according to the date stamp is August 26, 2010.  Also included in the packet are two VA Form 21-4138s, one of which indicated his intent to appeal the claim of service connection for left varicocele, and on the other he indicated submission of additional evidence to support his appeal with regard to two issues, one of which was the issue of entitlement to service connection for left varicocele.  Even if these documents were to be accepted in lieu of a Form 9, both would be considered an untimely substantive appeal, as one was dated by the Veteran on August 19, 2010, and the other was received at VA on August 26, 2010, according to the RO's ink date stamp.  Furthermore, the envelope in which the Veteran mailed the form to the RO is post marked August 20, 2010, over a month after the 60-day time period for timely filing the substantive appeal had elapsed.

In November 2010, the Board sent correspondence to the Veteran regarding the timeliness of his substantive appeal to the Board with respect to the issue of entitlement to service connection for left varicocele.  The Board explained that the substantive appeal was not received from the Veteran until August 26, 2010, and that this was not within the 60-day time period following issuance of the May 2010 SOC.  The Veteran was given an appropriate period of time to respond.  

In reply, the Veteran submitted additional evidence claiming to show that his VA Form 9 was dated June 25, 2010.  He asserted that he submitted his VA Form 9 in June 2010, within the allotted time-period, and that it therefore should have been timely received.  

There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  The date a document is filed with VA is the date of receipt, which is the date stamp noted by the RO.  There is no such clear evidence to rebut the presumption of receipt in this case.  It is acknowledged that the Veteran believes he timely delivered the substantive appeal to the RO and that it was the ROs failure to timely receive it as the reason for the "untimeliness."  However, such a claim is insufficient to rebut the presumption of regularity where there is no indication the delivery was in fact timely.  He has not submitted any documentation such as a certified mail receipt or a copy of his substantive appeal that was date stamped as received by VA prior to August 2010.  

In reaching this conclusion, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, in the present case, the RO has not taken any action to indicate to the Veteran that such issue was on appeal and it took steps to close the appeal, therefore, the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to these issues.

Further, the evidence does not show that the packet of information which included a VA Form 9 that was hand-dated in June 2010, was received by VA before August 26, 2010.  Because the Veteran did not perfect a timely appeal, action to cancel the appeal is warranted.


ORDER

An initial rating in excess of 10 percent for residuals of a left inguinal hernia repair, including scar, is denied.

As a timely substantive appeal was not filed with regard to a May 2010 SOC addressing the denial of service connection for a left varicocele in a June 2006 rating decision, the appeal of the claim for entitlement to service connection for a left varicocele is dismissed.


REMAND

With regard to the claim of service connection for peripheral neuropathy of all extremities, the RO issued a rating decision denying these claims in February 2008.  In July 2008, the Veteran submitted a notice of disagreement (NOD) with respect to those claims of service connection for peripheral neuropathy that were denied in the February 2008 rating decision.  

The RO has not yet issued a Statement of the Case as to the issues of entitlement to service connection for peripheral neuropathy of the upper right extremity, the upper left extremity, the lower right extremity and the lower left extremity.  As such, the RO is now required to send the Veteran a statement of the case as to these issues in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2011).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issues of entitlement to service connection for peripheral neuropathy of the upper right extremity, the upper left extremity, the lower right extremity and the lower left extremity in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2011).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claims to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


